         Case 1:19-cv-11572-JMF Document 32 Filed 09/09/20 Page 1 of 2


THE JONES LAW FIRM
                                                                      T HE J ONES L AW F IRM
                                                                         523 East Pine Place
                                                                           Tulsa, OK 74106
                                                                          Tel: 574-876-4715
                                                               JJ@JeffreyJonesLawFirm.com
Jeffrey D. Jones
JJ@JeffreyJonesLawFirm.com



                                      3 September 2020




VIA CM/ECF



Honorable Jesse M. Furman
UNITED STATES DISTRICT JUDGE
Southern District of New York
40 Centre Street, Room 2202
New York, NY 10007
(212) 805-0282



       Re:    Chad Hall v. The Urban Assembly, et al., Case No.: 19-cv-11572
              Letter Motion Request for Initial Case Management Conference



Dear Honorable Judge Furman:
      The undersigned represent plaintiff Chad Hall. Presently, this lawsuit is against the New
York City Department of Education (“NYCDOE”) and the City of New York (the “City”).
Defendants answered (Dkt. # 30) the amended complaint on August 10, 2020.
       Pursuant to Your Honor’s Individual Rules and Practices in Civil Cases, 2(b), plaintiff,
respectfully, motions this court for an initial case management conference. 1



1
  This Court had previously ordered an initial case conference, but the Court prudently adjourned
the conference, sine die, until the proper parties were before the Court. (Dkt. #24).
                                           Page 1 of 2
              Case 1:19-cv-11572-JMF Document 32 Filed 09/09/20 Page 2 of 2


    THE JONES LAW FIRM
           The Defendant consents to this letter-motion. Counsel for all parties have cooperated and
    drafted a joint-letter and proposed Case Management Plan and Scheduling Order. Once a
    conference date is set, the parties shall—unless otherwise directed by Court—finalize the dates in
    the documents and timely file said documents pursuant to Individual Rule 2(b).


    Dated: New York, New York
           3 September 2020

Application DENIED for the moment. Counsel should                  Respectfully submitted,
submit their proposed case management plan and joint letter
by September 16, 2020. In their joint letter, the parties should
also indicate whether they can do without a conference             _________________________
altogether. If so, the Court may enter a case management           Jeffrey D. Jones, Esq.
plan and scheduling order and the parties need not appear. If      NY Bar No.: 4843363
                                                                   SDNY No.: JJ1983
not, the Court will schedule the initial conference to be
                                                                   T HE J ONES L AW F IRM
conducted by telephone. To that end, counsel should indicate
                                                                   523 East Pine Place
in their joint letter dates and times within the month that they
                                                                   Tulsa, OK 74106-4301
would be available for a telephone conference.                     Tel: 574-876-4715
                                                                   JJ@JeffreyJonesLawFirm.com
Finally, in light of Defendant's Answer filed on August 10,
2020, ECF No. 30, the motion to dismiss filed on May 22,           -and-
2020, ECF No. 21, is DENIED as moot. See ECF No. 24.
                                                                   Mitchell M. Medina, Esq. (MM2011)
The Clerk of Court is directed to terminate ECF Nos. 21 and        O F C OUNSEL TO J EFFREY D. J ONES , E SQ .
31. SO ORDERED.
                                                                   P.O. Box 4165
                                                                   New York, NY 10163-4165
                                                                   (212) 235-1211
                                                                   Mitchell@MedinaLawPractice.com

                                                                   Attorneys for Chad Hall
September 9, 2020

    cc Alison Mitchel, Attorney for Defendants




                                                 Page 2 of 2
